Citation Nr: 0011078	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  95-33 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
September 1945.  The veteran was a prisoner of war (POW) in 
German custody from February 15, 1943 to May 3, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In February 1998, the Board issued a decision denying the 
veteran's claim for service connection for heart disease, to 
include hypertension.  The veteran appealed the February 1998 
decision.  In June 1999, the United States Court of Appeals 
for Veterans Claims (Court) granted a joint motion of the 
parties for remand of the denial of the veteran's claim for 
service connection for heart disease and vacated the Board's 
February 1998 decision.  The implementing order dismissed the 
veteran's claim for service connection for hypertension.

In a January 2000 letter the veteran informed that Board that 
he wished to retain The American Legion as his service 
representative before VA.


FINDING OF FACT

The claim for service connection for heart disease is 
plausible.


CONCLUSION OF LAW

The claim for service connection for heart disease is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for heart disease.  The 
record reveals that the veteran served in combat and that he 
was a POW in German custody for over two years.  In September 
1995 the veteran was interviewed by a VA social worker for a 
social and industrial survey.  The veteran reported that he 
experienced swelling in the feet and legs when he was a POW.  
A VA Form 9 was received from the veteran in September 1995.  
The veteran reported on this form that he experienced 
swelling of the knees and joints while he was a POW.

The VA medical evidence of record reveals that the veteran 
currently experiences ischemic heart disease.  The regulation 
3.309(c) provides a list of diseases for which presumptive 
service connection will be granted for certain listed 
diseases if a former POW develops one of those diseases to a 
degree of 10 percent or more at any time after discharge from 
service even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307 are also satisfied.  While ischemic 
heart disease is not one of the listed presumptive diseases, 
beriberi heart disease is a listed presumptive disease.  A 
note at the end of 38 C.F.R. § 3.309(c) provides that for 
purposes of this section, the term beriberi heart disease 
includes ischemic heart disease in a former POW who had 
experienced localized edema during captivity.

While the veteran has made statements that he did not 
experience swelling during captivity, for the purposes of 
determining whether his claim for service connection for 
heart disease is well grounded, the Board must consider his 
reports that he did experience swelling in captivity as true.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995); see also 
Justus v. Principi, 3 Vet. App. 510 (1992).

Since there is evidence that the veteran experienced swelling 
during captivity, since the veteran currently has ischemic 
heart disease, and since there is a presumption that a POW 
who experienced localized edema during captivity had beriberi 
heart disease during service, the Board finds that the 
veteran's claim for service connection for heart disease is 
plausible and thus well grounded.


ORDER

The Board having determined that the claim for service 
connection for heart disease is well grounded, the appeal is 
granted to this extent. 


REMAND

The veteran was denied an increased rating for a 
psychophysiological gastrointestinal reaction by rating 
action in October 1995.  The veteran was sent notice of this 
action in November 1995.  The claims file contains a 
statement dated in November 1995 from the veteran's 
representative.  The representative requested that his 
statement be accepted as a notice of disagreement with the 
denial of an increased rating for a psychophysiological 
gastrointestinal reaction and requested that the RO issue a 
statement of the case with respect to that issue.  The 
statement does not have a VA date stamp so it is not clear 
when the statement was received by the RO.  The statement 
also has the word, "VOID," written across it.  Resolving 
all doubt in the veteran's favor, the Board finds that the 
statement from the veteran's representative constitutes a 
timely notice of disagreement with the October 1995 denial of 
an increased rating for a psychophysiological 
gastrointestinal reaction.  Since there has been an initial 
RO adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the current lack of a statement of the case for 
this issue is a procedural defect requiring remand.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203 
(1999); see also Manlincon v. West, 12 Vet. App. 238 (1999).

In a January 2000 letter the Board informed the veteran that 
he could submit additional evidence in support of his claim.  
This letter informed the veteran that his claim would be 
referred to the RO unless the veteran also submitted a waiver 
of RO consideration.  The record contains additional medical 
evidence supporting the veteran's claim received in February 
2000.  The veteran has not submitted a waiver of RO 
consideration of this additional evidence.  Consequently, the 
veteran's claim must be returned to the RO for consideration 
of the new evidence.

During the pendency of the appeal, the regulations concerning 
the rating of heart disorders changed, effective January 12, 
1998.  As such, both the former and revised criteria are for 
consideration in determining whether the veteran's heart 
disorder was manifested to a degree of 10 percent or more 
within an applicable presumptive period.

The record raises the possibility of the existence of 
additional available service medical records, to include a 
separation examination report.  Attainment of any such 
records would be useful in the adjudication of the appeal.

An August 1999 statement from James G. Dale, D.O., indicates 
that the veteran experienced malnutrition when he was a POW 
and that it is likely that the veteran's current heart 
disease resulted from his malnutrition.  A review of the 
record reveals that the veteran has consistently reported 
that he experienced malnutrition when he was a POW.  He 
stated that he went from weighing 170 pounds at time of 
capture to weighing 88 pounds when he was liberated.  The 
Board interprets the veteran's testimony before the 
undersigned member of the Board in November 1997 as a claim 
for service connection for malnutrition.  The Board finds 
that the veteran's claim for service connection for heart 
disease is inextricably intertwined with the veteran's claim 
for service connection for residuals of malnutrition.

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:


1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his claimed disabilities.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which are not currently of 
record.  

2.  The RO should contact the service 
department and request that the service 
department make a search for any 
additional available service medical 
records, to include a report of 
examination of the veteran for separation 
from service.  Alternate sources of 
service medical records should be 
contacted as appropriate.

3.  When the foregoing actions are 
completed, the veteran's claims file 
should be reviewed by a board-certified 
cardiologist, if available.  The examiner 
should make a thorough review of the 
veteran's medical history.  The examiner 
is requested to specifically note on the 
examination report whether the veteran's 
claims file was reviewed.  The examiner 
should express an opinion as to whether 
the veteran's current heart disease is 
related to any aspect of the veteran's 
service/POW experience, to include 
reported swelling of the lower 
extremities in service while a POW.  The 
examiner should comment on the validity 
of all other opinions of record 
concerning the etiology of the veteran's 
current heart disease.  Any indicated 
development should be undertaken, 
including, but not limited to, 
consultations with those in other 
disciplines.  All opinions should be 
supported by clear and concise rationale. 

4.  Thereafter, the RO should undertake 
any other indicated development, to 
include whether an independent medical 
examination is warranted.  

5.  When the foregoing actions are 
completed, the RO should adjudicate the 
claims for service connection for 
residuals of malnutrition and for service 
connection for heart disease.  In making 
its determinations the RO should consider 
38 U.S.C.A. § 1154, 38 C.F.R. § 3.304(d), 
and 38 C.F.R. § 4.104, effective before 
and after January 12, 1998.  

6.  The RO should take any appropriate 
action necessary and then issue a 
statement of the case regarding the 
October 1995 denial of an increased 
rating for a psychophysiological 
gastrointestinal reaction.

7.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 
- 7 -


- 2 -


